*150ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
| pursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel (“ODC”) has filed a petition seeking the imposition of reciprocal discipline against respondent, Dennis F. Nalick, an attorney licensed to practice law in the States of Louisiana, Missouri, and Illinois, based upon an interim suspension imposed by the Supreme Court of Illinois.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On July 21, 2010, the Supreme Court of Illinois issued an order immediately suspending respondent’s license to practice law pending a final determination of disciplinary proceedings against him. In its order, the Illinois court concluded that respondent had engaged in professional misconduct demonstrating that he poses a significant threat of harm to the public, based upon evidence that respondent had recently misappropriated client funds in connection with an succession matter.
After receiving notice of the order of interim suspension, the ODC filed a petition to initiate reciprocal discipline in Louisiana, pursuant to Supreme Court Rule XIX, § 21. A certified copy of the decision and order of the Supreme Court of the State of Illinois was attached to the motion. On September 22, 2010, this court rendered an order giving respondent thirty days to demonstrate why the imposition | gof identical discipline in this state would be unwarranted. Respondent failed to file any response in this court.
DISCUSSION
Based upon evidence that respondent converted client funds in a succession matter, the Supreme Court of Illinois has suspended him from the practice of law in that state pending further proceedings. The imposition of identical discipline in Louisiana is clearly appropriate, and there is no suggestion otherwise upon the face of the record. Accordingly, we will impose the same discipline against respondent as was imposed in Illinois.
DECREE
Considering the Petition to Initiate Reciprocal Discipline Proceedings filed by the Office of Disciplinary Counsel and the record filed herein, it is ordered that Dennis F. Nalick, Louisiana Bar Roll number 14259, be and he hereby is suspended from the practice of law on an interim basis, pending further orders of this court.

 Chief Justice Kimball not participating in the opinion.